Citation Nr: 0913592	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  03-21 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a thoracic spine 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1981 to 
February 1982 and from April 1983 to April 1987. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the New York, 
New York Department of Veterans' Affairs (VA) Regional Office 
(RO).  The Veteran filed a Notice of Disagreement in July 
1999.  This issue was subsequently readjudicated in an 
October 1999 rating decision and the Veteran was provided 
notice of this decision in December 1999.  A second Notice of 
Disagreement was filed in September 2000, after which, a 
Statement of the Case was provided in July 2003.  The Veteran 
filed a timely substantive appeal by way of a VA Form 9 in 
August 2003.

The Board remanded this case in August 2005 and May 2006 for 
further development.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the 
competent medical evidence of record has shown that her 
cervical spine disability is causally related to her military 
service.

2.  Affording the Veteran the benefit of the doubt, the 
competent medical evidence of record has shown that her 
thoracic spine disability is causally related to her military 
service.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's 
favor, a cervical spine disability was incurred during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).

2.  Resolving the benefit of the doubt in the Veteran's 
favor, a thoracic spine disability was incurred during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board notes that the VCAA was not enacted prior to the 
initial adjudication of the Veteran's claims for service 
connection in the March 1999 rating decision.  The Veteran 
was provided notice of the VCAA in November 2002.  An 
additional VCAA letter was sent in June 2006.  The VCAA 
letters indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
Thereafter, the Veteran received additional notice in June 
2006 and November 2008 pertaining to the downstream 
disability rating and effective date elements of his claims, 
with subsequent re-adjudication in July 2008 and November 
2008 Supplemental Statements of the Case.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra.

While the Veteran contends that her service treatment records 
are incomplete the Board notes that after several requests by 
the RO, the Veteran's service treatment records and service 
personnel records have been furnished.  Upon review of the 
service treatment reports, it appears that the separation 
examination is not included as well as records of treatment 
for her first period of active service from October 1981 to 
February 1982.  However, as the National Personnel Records 
Center (NPRC) furnished all service treatment reports in 
their possession and upon request by the RO for all of the 
Veteran's service treatment reports and the preponderance of 
the evidence supports the Veteran's claim, any missing 
records are not prejudicial to the Veteran's claim.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, VA outpatient treatment reports, VA examinations and 
addendums and statements from the Veteran and her 
representative.  The Veteran has not indicated that she has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and her representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).


Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The Veteran contends that her current cervical spine and 
thoracic spine disabilities were aggravated by her active 
military service.  She alleges that, prior to her entry into 
active service, she injured her back in a motor vehicle 
accident in 1981 and was found to be fit for active duty in 
her entrance examination.  The Veteran reported that her back 
problems were aggravated by heavy lifting during her active 
service.  

Service treatment reports reflect that upon entry into active 
service, the Veteran reported back trouble from a motor 
vehicle accident in July 1981.  The September 1982 entrance 
examination noted recurrent back pain which was later found 
to be not disqualifying pursuant to a consultation in 
December 1982.  A December 1982 consultation examined the 
Veteran's cervical and lumbar spine and found the extension 
flexion injury of the cervical spine had resolved, the 
anomaly of the lumbar spine was not a cause of low back pain 
and the Veteran was fit for full duty.  While service 
treatment reports are absent of any further complaints of 
back problems, they indicate the Veteran had been doing heavy 
lifting during her active service.  In particular, service 
treatment reports from January 1984 and August 1986 reflect 
that the Veteran had been doing heavy lifting prior to 
receiving treatment for hernia pain, abdomen pain and 
tendonitis.  

Service personnel records indicate the Veteran's military 
occupational specialty was that of a unit supply specialist.  

Private medical records indicate that the Veteran was first 
treated for problems with the back in April 1998.  In an 
August 1998 response to a request for records, the Veteran's 
private physician reported that she was treated for upper 
back pain in April 1998, persistent upper back pain in May 
1998, a contusion of the lower back in August 1998 and x-rays 
revealed a mild narrowing of the cervical disc spaces.  A 
February 1999 Electrodiagnostic Consultation Report noted the 
minimal criteria for left cervical (C8) radiculopathy was 
met.

VA outpatient treatment reports from April 1999 to October 
2006 reflect that the Veteran has been variously treated for 
and diagnosed with back pain , upper back pain (also with 
pain radiating down the arm), neck pain, a localized tender 
spot in the mid-dorsal spine, bulging and herniation in the 
lower cervical area, cervical radiculopathy, cervical 
stenosis with radiculopathy, lower back/hip pain with 
radiation into the leg and cervical disc herniation.  In 
January 2001 and May 2001, the Veteran reported she was 
injured in a motor vehicle accident in 1981 and in the army 
in 1984.  In a November 2002 report, the Veteran complained 
of a localized tender spot in the mid-dorsal spine, however 
January 1999 x-rays of the dorsal spine were negative and a 
December 2002 bone scan was negative.  A February 2003 report 
noted that a January 2003 MRI of the cervical spine revealed 
disc herniation at C3-4-5 and central stenosis at C5-6.  In 
an April 2004 letter, related to findings noted in a March 
2004 report, the Veteran's treating physician at the VA 
stated that upon review of her chart, there was documentation 
to several physicians that she had her original back injury 
in a motor vehicle accident with subsequent increased pain 
when she had to carry a radio pack while in the army in 1984.  

In a January 1999 VA examination, the Veteran complained of 
continual mid-back pain and was diagnosed with chronic 
thoracodorsal strain with muscle spasm and spondylosis of the 
cervical spine.  X-rays revealed mild spondylosis of the 
cervical spine with a loss of normal curvature and 
questionable scoliosis versus spasm induced deformity of the 
thoracic spine.  

In an October 2005 VA examination, the Veteran complained of 
upper back and neck pain which radiated down to her left arm.  
She was diagnosed with thoracic spine strain and cervical 
spinal stenosis with spondylosis and radiculopathy.  The 
examiner opined that the Veteran does have a cervical and 
thoracic spine injury and that it was at least as like as not 
that her present cervical and thoracic spine conditions were 
related to her motor vehicle accident which established a 
baseline of dysfunction and was further aggravated by her 
service.  He also reported that her cervical and thoracic 
spine condition did increase in disability during her period 
of active duty more so than the natural progression.   
Finally the examiner estimated that 50 percent of the 
Veteran's present symptoms were due to the service-connected 
aggravation and 50 percent were due to the baseline because 
of her motor vehicle accident.  In a December 2005 addendum, 
the examiner opined that of his opinions were contingent upon 
the accurate history and subjective nature given by the 
Veteran.

In an August 2006 VA examination, the Veteran reported pain 
in the lower neck and upper back.  She was diagnosed with 
degenerative disc disease of the cervical spine with 
radiculopathy and thoracic spine strain.  The examiner 
concluded that both of these conditions had been present 
since 1981, prior to active duty, and it was at least as 
likely as not that the Veteran's present cervical and spinal 
conditions were related to the motor vehicle accident in 1981 
and further aggravated because of her military service 
duties.  In addition, the examiner estimated that 50 percent 
of the symptoms were due to service connected aggravation and 
50 percent were baseline, because of the motor vehicle 
accident.  Finally, the examiner opined that there had been a 
worsening of the underlying pathology of both conditions due 
to the Veteran's military service duties.

In an April 2007 VA examination, the Veteran reported low 
back pain that radiated to her thighs.  She was diagnosed 
with low back strain with facet joint osteoarthritis of the 
lumbosacral spine.  The examiner opined that prior to 
service, the Veteran's symptoms of low back stiffness, pain 
and dysfunction were, on average, 2 to 3 out of 10, on a 0 to 
10 scale with 10 being the worst, and were 6 out of 10, 
following discharge from service in 1988.   The examiner 
stated that based upon the history of the Veteran and her 
symptoms in the year prior to entering the service in 1983, 
she did not require medical attention, however, in the year 
following her discharge in 1988 she did require medical 
attention through a family physician.  

A January 2008 VA opining was requested by an orthopedic 
specialist in regard to the relationship of the Veteran's 
current disabilities and her active service.  The physician 
opined that it was at least as likely as not that the 
Veteran's lumbar spine condition was aggravated by her 
service career, however, not caused by it.  In addition, the 
physician reported that the Veteran entered active duty with 
a prior lumbar spine condition and her jobs in service 
included carrying heavy equipment which did give mechanism to 
aggravate an existing back condition which causes an abnormal 
alignment of the lumbar spine and put strain and pressure on 
the anatomy of the spine itself and was a mechanism for 
aggravation of a lumbar spine condition.  The physician 
further stated that it would be mere speculation to 
quantitate the amount of aggravation from service, however, 
it would not be as severe if she had not entered the service 
and did strenuous work.

After a careful review of the record, the Board has 
determined, based upon the medical and satisfactory lay 
evidence set forth above, that the Veteran's current cervical 
spine disability and thoracic spine disability were 
aggravated by her active service.  While the Board notes that 
this case was remanded in May 2006 because the October 2005 
VA examination report and addendum were found to be deficient 
as the report was not signed by a physician as required by VA 
Adjudication Procedure Manual M-21 Part VI, § 1.07(d) 
("Manual M-21-1").  However, given that the Veteran was 
afforded two additional VA examinations, which were also not 
signed by a physician, and a January 2008 addendum, which had 
been signed by a physician, requesting any additional 
examinations or opinions would be unnecessary in this case as 
the Board has resolved doubt in favor of the Veteran.  

The Board finds that while the earliest evidence of record of 
treatment for a back condition was in April 1998, the 
objective the medical evidence of record demonstrates that 
the Veteran sustained a back injury pursuant to a motor 
vehicle accident prior to her entry into active service, 
performed activities involving heavy lifting during her 
active service and has current diagnosis of a cervical spine 
disability and a thoracic spine disability which have been 
related to the Veteran's active service by way of aggravation 
of the injuries.  Although the October 2005, August 2006 and 
April 2007 VA examinations were not signed by physicians, the 
examiners all concluded that the Veteran's current cervical 
and thoracic spine disabilities were aggravated by her active 
service beyond the normal progression of the original back 
injury itself.  These opinions are supported by the January 
2008 VA opinion furnished by the orthopedic specialist who 
noted in relevant part, that the Veteran's jobs in service 
included carrying heavy equipment which gave mechanism to 
aggravate an existing back condition and put strain and 
pressure on the anatomy of the spine itself.  The Board 
acknowledges that while the orthopedic specialist referred 
specifically to a lumbar spine condition, it is clear that 
she addressed the Veteran's pre-existing back injuries and 
their aggravation by the Veteran's active service which is 
further corroborated by the conclusions of the previous VA 
examiners who actually performed a physical examination on 
the Veteran and diagnosed her with cervical and thoracic 
spine disabilities.  Finally, the evidence of record supports 
the Veteran's statements which have been consistent 
throughout the duration of the appeal.

On balance, there is evidence of a pre-existing back injury, 
heavy lifting during active service, currently diagnosed 
cervical and thoracic spine disabilities and medical evidence 
of an aggravation of the pre-existing back injury during the 
Veteran's active service.  Thus, resolving all reasonable 
doubt in favor of the Veteran, service connection for a 
cervical spine disability and a thoracic spine disability is 
warranted.  38 C.F.R. § 3.102 (2008).  See also 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a cervical spine disability is 
granted.

Service connection for a thoracic spine disability is 
granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


